Donges, J.
Plaintiff is a non-resident of New Jersey. Defendant is a corporation of New Jersey, its principal office being located in the city of Newark. The alleged right of action arose out of a collision which occurred in the city of Newark. Suit was commenced in the Camden county circuit court, and service was made upon defendant in Camden county.
Motion is made to dismiss the summons and strike out the complaint.
Section 202, Practice act (Comp. Stai. p If US), provides:
“An action merely transitory shall, at the discretion of the court, be tried in the county in which the cause of action arose, or the plaintiff or defendant reside at the time of instituting such ación, or if the defendant be a non-resident, in the county in which process was served upon him.”
Plaintiff is non-resident, defendant has it principal office in Essex county, the cause of action arose in Essex county. Under these circumstances, service upon a resident corpora*472tion in Camden county is not sufficient to confer jurisdiction on the Camden circuit court; Thorn v. Central Railroad Co., 26 N. J. Law 121; Schmehl v. South Jersey Land Co., 63 N. J. Law 141; Keeley v. Borough of Belmar; 116 Atl. Rep. 273.
The motion is allowed, with costs.